--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
 
Execution Copy



 
November 7, 2013                                           Exhibit 10.1
 
Mr. Michael Wellesley-Wesley
420 East 54th Street
Apartment 29CD
New York, New York 10022


Re:  Separation From Employment
 
Dear Mr. Wellesley-Wesley:
 
This letter sets forth the agreement reached concerning the termination of your
employment with ChyronHego Corporation, including its predecessor, subsidiary
and affiliated corporations and affiliated partnerships (“the Company”), and
their respective successors, assigns, representatives, agents, shareholders,
partners, beneficiaries, officers, directors and employees.
 
We have agreed that your termination from employment with the Company shall be
effective December 31, 2013 (“the Termination Date”), and that said termination
from employment is a “Severance Event” pursuant to the terms of the Employment
Agreement and the Change in Control Agreement (defined below).
 
As of the Termination Date your Employment Agreement effective May 23,
2012  (the “Employment Agreement”) shall be deemed terminated and of no further
force and effect, except as specifically and expressly referenced herein.  In
accordance with the terms of the Employment Agreement and the Change in Control
Agreement dated May 23, 2012 (“the CIC Agreement”), and in exchange for the
release and other terms set forth below, the Company will:
 
1.  continue to pay you your base salary in the annualized amount of $482,850
pursuant to the Company’s regular payroll schedule for one (1) year through
December 31, 2014 (“the Severance Period”);
 
2.  within twenty (20) days of the Termination Date, pay you:
 
a. an amount equal to:  (a) $660,00, which amount is equal to twelve (12) times
the maximum monthly life insurance premium payable for coverage based on your
election pursuant to Section 1.5 of the CIC Agreement; (b) $438.00, which amount
is equal to twelve (12) times the maximum monthly premium payable for long term
disability coverage elected by you pursuant to Section 1.6 of the CIC Agreement;
and (c) $23,954.76, which amount is equal to twelve (12) times the amount equal
to monthly COBRA premium as of the Termination Date; so long as you elect COBRA
coverage;
 
b. an amount equal to $11,654,54, for the federal, state, local and FICA taxes,
as applicable, payable by you with respect to the amounts received under
Paragraph 2(a); and
 
 
 
 
 

--------------------------------------------------------------------------------

 
c.           an amount equal to $247.62 per hour for each hour of accrued but
unused vacation as of the Termination Date.


3.  by March 15, 2014, (a) your accrued but unpaid 2013 Incentive Bonus; and (b)
a Severance Bonus in an amount equal to your accrued, but unpaid, second half of
2013 Incentive Bonus, annualized (the “the Bonus Payments”). The Bonus Payments
will be paid to you in the form of cash or shares of Company common stock as
determined by the Company; provided, however, that the cash payment will be
reduced further by any payroll taxes required to be withheld with respect to
your receipt of the Bonus Payments.
 
4.  provide you with indemnification of any 409A liability in connection with
the payments hereunder in accordance with Section 3 of the CIC Agreement;


5.  provide you with reimbursement of any excise tax required to be paid due to
the payments hereunder in accordance with Section 4 of the CIC Agreement;


6.  take such action as is necessary with respect to implementing the immediate
vesting of performance based cash and equity awards pursuant to Section 1.1 of
the CIC Agreement.  It is understood and agreed that all options are currently
vested as a result of the Change in Control event occurring in May 2013;


7.  pursuant to Section 4e of the Employment Agreement, you shall continue to be
covered by the Company’s directors’ and officers’ liability insurance policy,
and errors and omissions coverage, if any, to the extent such coverage is
generally provided by the Company to its directors and officers and to the
fullest extent permitted by such polices.  The Indemnification Agreement dated
November 19, 1996 between the Company and you will continue in accordance with
its terms;
 
8.  reimburse you the cost of your attorneys’ fees incurred in preparing and
finalizing this Agreement, up to a maximum of $7,500;
 
9.  reimburse you for the costs of the United States income tax advice and
preparation of United States income tax forms for 2013, up to a maximum of
$5,000;
 
Further, you shall continue as a director of the Company (non-executive), and
shall be compensated for your service in such capacity consistent with the
compensation provided to other non-executive directors for as long as you
continue to serve as a director of the Company.
 
In exchange for the Company providing you with the above-referenced severance
and other good and valuable consideration, you, on behalf of yourself and your
heirs, administrators and assigns, hereby agree to waive all claims against the
Company and release and discharge the Company and their respective successors,
assigns, representatives, agents, shareholders, partners, beneficiaries,
officers, directors and employees from liability for any claims or damages that
you may have against it and their respective successors, assigns,
representatives, agents, shareholders, partners, beneficiaries, officers,
directors and employees as of the date this Agreement is signed by you, whether
known or unknown to you including, but not limited to,
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 any claims arising out of your employment relationship with the Company or with
their respective successors, assigns, representatives, agents, shareholders,
partners, beneficiaries, officers, directors and employees, or termination
thereof, or violations of any federal, state or local fair employment practices
law, including Title VII of the Civil Rights Act, Section 1981 of the Civil
Rights Act of 1866, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Employee Retirement Income Security Act of 1974, the Age
Discrimination in Employment Act, the New York State Human Rights Law, the New
York City Human Rights Law, or any other federal, state or local employee
relations statute, rule, executive order, law or ordinance, tort, express or
implied contract, employment agreement (including the Employment Agreement and
the CIC Agreement), public policy, or other obligations or any right under any
company pension, welfare or stock plans, bonus plan, vacation or other benefits,
or attorneys fees.  You understand that the consideration provided to you under
the terms of this Agreement does not constitute an admission by the Company that
it has violated any such law or legal obligation.  This waiver and release does
not preclude you from enforcing any rights you may have with regard to the
Incentive Compensation Plan, the Long Term Incentive Plan and Restricted Stock
Unit Agreements, the extent of which rights are described in those documents,
nor any claim arising out of this Agreement or its performance by the Company.
 
You agree not to disclose the terms, contents or execution of this Agreement or
the facts and circumstances underlying this Agreement, except in the following
circumstances:
 
a.           You may disclose the terms of this Agreement to your immediate
family, so long as such family member agrees to be bound by the confidential
nature of this Agreement;
 
b.           You may disclose the terms of this Agreement to (i) your tax
advisors so long as such tax advisors agree to be bound by the confidential
nature of this Agreement, (ii) taxing authorities if requested by such
authorities and so long as they are advised of the confidential nature of this
Agreement; or (iii) to counsel and accounting professionals; and
 
c.           Pursuant to the order of a court or governmental agency of
competent jurisdiction, or for purposes of securing enforcement of the terms and
conditions of this Agreement.
 
You acknowledge that you are entering into this Agreement freely, knowingly, and
voluntarily, and not as a result of coercion or duress or undue influence.  You
further acknowledge that you have had up to twenty one (21) days to consider the
terms of this Agreement, and are hereby advised in writing to discuss the terms
of this Agreement with an attorney and/or other professional person unrelated to
the Company prior to signing this Agreement. You have read and fully understand
the terms set forth in this agreement.  You understand that you have seven (7)
days from the date you sign this agreement to revoke the agreement by notifying
the Company in writing.
 
This Agreement constitutes the entire Agreement between the Company and you, and
supersedes and cancels all prior written and oral agreements between the Company
and you.  Notwithstanding the foregoing, you acknowledge and agree that the
covenants, agreements,
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
representations and warranties set forth in Sections 5, 6, 7 and 8 of the
Employment Agreement survive termination of your employment continue in effect
in accordance with their terms.
 
This Agreement may not be changed or altered, except by a writing signed by an
authorized officer of the Company and you. This Agreement is entered into in the
State of New York and the laws of the State of New York will apply to any
dispute concerning it. If any clause of this Agreement should ever be determined
to be unenforceable, it is agreed that this will not affect the enforceability
of any other clause or the remainder of this Agreement.
 
Very truly yours,
 
/s/ Roger L. Ogden


Roger L. Ogden
Chairman of the Board
 
 
AGREED AND ACCEPTED:

 
By:  /s/ Michael
Wellesley-Wesley                                                                           
Michael Wellesley-Wesley
 


24398485v.4




NY 243305149v5
 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------